                Case 1:20-cv-04192-BMC Document 6 Filed 09/24/20 Page 1 of 4 PageID #: 27



          1271 Avenue of the Americas |New York, NY 10020
          blankrome.com



              Phone:         (212) 885-5568

              Fax:           (917) 591-9898

              Email:         aroberts@blankrome.com



                                                                         September 24, 2020

          Via ECF
          Hon. Brian M. Cogan
          United States District Judge
          Eastern District of New York
          225 Cadman Plaza East
          Brooklyn, New York 11201

                       Re:      Yaakov Y. Gross v. Private National Mortgage Acceptance Company, LLC, et al.
                                Eastern District of New York Case No. 20-cv-04192 (the “Action”)
                                Pre-Motion Conference Letter on Motion to Dismiss

          Your Honor:

          This firm represents defendant, Private National Mortgage Acceptance Company, LLC
          (“PNMAC” or “Defendant”) and writes pursuant to Your Honor’s Rules to request leave to file a
          motion to dismiss Plaintiff Yaakov Y. Gross’s (“Plaintiff”) Complaint pursuant to Rules 12(b)(2)
          and (6) of the Federal Rules of Civil Procedure (“Federal Rules”) with prejudice.

         I.      Background and Relevant Facts

          On September 1, 2006, Plaintiff executed and delivered to Bank of America, N.A. a certain Note
          and mortgage (the “Mortgage”) in favor of Bank of America, N.A. encumbering the real property
          located at 1447 Herkimer Street, Brooklyn, New York (the “Property”). The Mortgage was
          recorded in the Office of the City Register of the City of New York on October 4, 2006 at CRFN
          2006000557979. The Note and Mortgage were assigned to PennyMac Corp. pursuant to an
          Assignment of Mortgage, dated October 22, 2013 and recorded in the office of the City Register
          of the City of New York on March 2, 2015 at CRFN 2015000070768.1

          On March 17, 2015, after Plaintiff defaulted under the loan, PennyMac Corp. commenced a
          foreclosure action by filing a Summons and Complaint, Certificate of Merit and Notice of
          Pendency (the “Pleadings”) in the Supreme Court, County of Kings, bearing Index No.
          503040/2015 (the “Foreclosure Action”). During the pendency of the Foreclosure Action, Plaintiff

          1
           The Court is permitted to take judicial notice of matters of public record when considering a motion to dismiss. See
          Kramer v. Time Warner Inc., 937 F.2d 767, 773 (2d Cir. 1991); IKB Int’l S.A. v. Bank of Am. Corp., 2014 WL 1377801,
          at * 4 (S.D.N.Y. Feb. 28, 2014) (on a motion to dismiss “[t]he Court also may consider ‘matters of which judicial
          notice may be taken.’”) (internal citations omitted).



                                                      Blank Rome LLP | blankrome.com


136044.01960/123862296v.2
             Case 1:20-cv-04192-BMC Document 6 Filed 09/24/20 Page 2 of 4 PageID #: 28




          September 24, 2020
          Page 2


          entered into a Loan Modification Agreement with PennyMac Corp., dated February 23, 2017 and
          recorded in the Office of the City Registrar of the City of New York on October 17, 2017 at CFRN
          2017000381893. As such, PennyMac Corp. discontinued the Foreclosure Action.

          Subsequently, PennyMac Corp. assigned the Note and Mortgage to U.S. Bank Trust National
          Association, as Trustee for CVF III Mortgage Loan Trust II via an Assignment of Mortgage, dated
          October 17, 2018 and recorded in the Office of the City Registrar of the City of New York on
          October 30, 2018 at CRFN 2018000361290. The Loan was service-released from PennyMac Loan
          Services, LLC (“PLS”) to Shellpoint Mortgage Servicing effective October 10, 2018.

          On August 25, 2020, Plaintiff filed a Complaint against PNMAC and Trans Union, LLC in the
          Supreme Court, Kings County (Index No. 515750/2020) alleging, inter alia, that PNMAC violated
          the Fair Credit Reporting Act (“FCRA”). Defendant TransUnion filed a Notice of Removal to this
          Court on September 9, 2020. Plaintiff purported to serve PNMAC with the Summons and
          Complaint by mail on September 10, 2020. Pursuant to Federal Rule 81, and assuming the Court
          deems service proper, which PNMAC disputes, PNMAC’s deadline to respond to the Complaint
          is October 1, 2020.

           II.    Service on PNMAC Was Defective Because Plaintiff Failed to Comply With Either
                  New York’s CPLR 312-a or Federal Rule 4

          Pursuant to CPLR 312-a, a party can serve a Summons and Complaint, or Summons with Notice
          by first class mail. See CPLR 312-a. However, when service is made pursuant to CPLR 312-a, a
          copy of the Summons with Notice must be mailed “together with two copies of a statement of
          service by mail and acknowledgement of receipt in the form set forth in subdivision (d) of this
          section, with a return envelope, postage prepaid, addressed to the sender.”

          If a plaintiff fails to comply with these requirements, service on a defendant is defective, and the
          Court lacks personal jurisdiction over said defendant. See Principis Capital LLC v. A L C Holding
          Corp., 2016 WL 6142165 (Sup. Ct. N.Y. Cty. Oct. 20, 2016) (holding that Plaintiff presented no
          evidence that copies of the summons and complaint were sent to defendants by first-class mail,
          together with two copies of a statement of service by mail and an acknowledgment of receipt and
          therefore, the Court did not acquire personal jurisdiction over the defendants); Morris Duffy Alonso
          & Faley v. Eco Bldg. Products, Inc., 2016 WL 1301758 (Sup. Ct. N.Y. Cty. Apr. 1, 2016) (holding
          that if a plaintiff fails to enclose two copies of the statement of service by mail and
          acknowledgment of receipt in the format required by CPLR 312-a(d), service will be deemed
          defective). Here, after commencing the Action in the New York State Court, Plaintiff purported
          to serve the Summons and Complaint upon PNMAC by Certified Mail. However, Plaintiff failed
          to comply with CPLR 312-a because the mailing did not include (1) a statement of service by mail
          or an acknowledgment of receipt and (2) a pre-paid self-addressed envelope.




136044.01960/123862296v.2
              Case 1:20-cv-04192-BMC Document 6 Filed 09/24/20 Page 3 of 4 PageID #: 29




          September 24, 2020
          Page 3


          Further, although service was purportedly effectuated while the Action was proceeding in the New
          York State Court, Plaintiff’s service by mail is also improper under Federal Rule 4(h). Moreover,
          Plaintiff did not request a waiver under Federal Rule 4(d). Because Plaintiff failed to comply with
          the requirements of CPLR 312-a or Federal Rule 4, service of the Summons with Notice was
          defective, and the Court lacks personal jurisdiction over PNMAC.

          III.    Plaintiff’s Complaint Fails to State a Claim Against PNMAC as a Matter of Law

          Plaintiff’s Complaint against PNMAC fails to state a claim against PNMAC and is patently
          improper because the public records confirm that there is no real dispute between Plaintiff and
          PNMAC. As such, no justiciable controversy exists for the Court to adjudicate.

          “[A] justiciable controversy must involve a present, rather than a hypothetical, contingent or
          remote, prejudice to the plaintiff. The dispute must be real, definite, substantial, and sufficiently
          matured so as to be ripe for judicial determination.” Zwarycz v. Marnia Const., Inc., 102 A.D.3d
          774, 776, 958 N.Y.S.2d 440 (2d Dept. 2013) (quotations and citations omitted); see Cong. Machon
          Chana v. Machon Chana Women’s Inst., Inc., 162 A.D.3d 635, 80 N.Y.S.3d 61 (2d Dept. 2018)
          (to constitute a justiciable controversy, there must be a real dispute between adverse parties,
          involving substantial legal interests for which a declaration of rights will have some practical
          effect) (internal citations omitted); Residential Credit Solutions, Inc. v. Nagessar, 2015 WL
          1651587 (Sup. Ct. Kings Cty. Apr. 9, 2015); Saleh v. Sulka Trading Ltd., 2019 WL 3711770
          (S.D.N.Y. July 15, 2019) (the Supreme Court has described “a ‘case of actual controversy’
          sufficient for a court to exercise jurisdiction . . . as ‘a substantial controversy between parties
          having adverse legal interests, of sufficient immediacy and reality to warrant the issuance of a
          declaratory judgment.’”) (quotation omitted).

          Here, as discussed above and based on the publicly-available land records, PNMAC never had an
          interest in the Loan. Thus, Plaintiff is well-aware that PNMAC was never a furnisher of
          information for Plaintiff’s Loan. Accordingly, no actual controversy exists between Plaintiff and
          PNMAC, and Plaintiff’s FCRA claim fails as a matter of law. PNMAC advised Plaintiff of this
          fatal flaw in his Complaint, but Plaintiff refused to discontinue the Action against PNMAC.
          Plaintiff’s Complaint also fails to allege facts to support that PNMAC was a furnisher of
          information.2 For all these reasons, PNMAC respectfully requests a pre-motion conference for
          leave to file a motion to dismiss the Complaint pursuant to Federal Rule 12(b).


          2
            Furthermore, PNMAC is not a furnisher of information under the FCRA because it does not transmit information
          relating to debts owed by consumers to credit reporting agencies, such as defendant TransUnion. See Jenkins v.
          Capital One, N.A., 2017 WL 1323812 (E.D.N.Y. Feb. 28, 2017). PNMAC reserves the right to assert additional
          arguments in its motion to dismiss.




136044.01960/123862296v.2
             Case 1:20-cv-04192-BMC Document 6 Filed 09/24/20 Page 4 of 4 PageID #: 30




          September 24, 2020
          Page 4



                                                    Respectfully submitted,



                                                    Andrea M. Roberts




136044.01960/123862296v.2
